QUARLES, J.
— Appellant, as plaintiff, sued the respondents, Thyrza C. McGregor and others, defendants to obtain judgment of foreclosure of a certain mortgage, and the respondent Thyrza C. McGregor obtained judgment against appellant for costs, taxed at $314.10. Said respondent then assigned said judgment for costs to her attorney, the respondent George W. Goode. Said Goode afterward, at the request of the attorney for the appellant, sent a receipt for the amount of said costs to the Traders’ National Bank of Spokane, Washington, with instructions to deliver said receipt to appellant upon payment by said appellant to said bank of the said sum for the said Goode. The appellant afterward paid said sum into said bank to the credit of said Goode, and received said receipt, which it filed in the court below in said cause. It appears that forthwith after paying said money into said bank the appellant attached or garnisheed the said money in the hands of the bank in a suit which it had commenced against said Goode in the superior court of the state of Washington in and for Spokane county to recover an alleged indebtedness from said Goode to the said appellant. The respondent Goode moved the district court to strike said receipt from the files of the cause, and to direct the clerk of the court to issue execution on said judgment, which order the court made, and from the whole of which the appellant has appealed to this court.
The arrangement made between the appellant and respondent Goode was proper. By reason of said arrangement and the instructions sent to the bank by the respondent Goode, the said bank became the agent of said Goode to receive the said money, and deliver the receipt; and in doing so the said Goode was *137bound by the acts of his said agent. This being true, it results that the said judgment has been paid, the said receipt was properly filed, and the order appealed from was erroneous. As to whether said respondent owes .appellant, and whether the said money was properly garnisheed or not, are questions to be determined in the said court of our sister state, which is not only competent, but undoubtedly willing, to do absolute justice between the parties. The respondent has sought the wrong forum. The order appealed from is reversed, and costs of the appeal are awarded to the appellant.
Sullivan, C. J., and Huston, J., concur.